UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ___________

                                         No. 21-2139
                                         __________

                                 CHRISTOPHER R. HALL,
                                              Appellant

                                              v.

  DETECTIVE SHAWN NISBIT; DETECTIVE RICHARD BEAGHLEY; OFFICER
 RYAN HASARA; SERGEANT OSWALDO TOLEDO; OFFICER JOHN LANDES;
     OFFICER RAYMOND TOWNSEND; OFFICER WILLIAM PLYMOUTH;
 SERGEANT SHAWN WILLIAMS; OFFICER JEFFREY ANDERSON; SERGEANT
 RICHARD KONDAN; SERGEANT SHANE LAROSA; OFFICER ROBERT HILL,
  JR.; OFFICER RYAN BROWN; OFFICER OFC. AMMATURO; OFFICER OFC.
       FARLEY; OFFICER OFC. NYMAN; ABINGTON TOWNSHIP POLICE
             DEPARTMENT; MUNICIPAL TOWNSHIP BUILDING
                 ____________________________________

                      On Appeal from the United States District Court
                          for the Eastern District of Pennsylvania
                          (D.C. Civil Action No. 2:19-cv-04382)
                      District Judge: Honorable Eduardo C. Robreno
                                     ______________
                            SUR PETITION FOR REHEARING
                                   ______________

Present: GREENAWAY, JR., PORTER, and NYGAARD, Circuit Judges

         The petition for rehearing filed by Appellees in the above-entitled case having

been submitted to the judges who participated in the decision of this Court, is hereby

ORDERED that the petition for rehearing by the panel is GRANTED IN PART. The

Clerk is directed to file the amended opinion and judgment contemporaneously with this

order.
       The petition is DENIED as to rehearing en banc, as a majority of the judges in

regular service have not voted for rehearing.



                                                BY THE COURT,

                                                s/Joseph A. Greenaway, Jr.
                                                Circuit Judge


Date: March 29, 2022
cc: All Counsel of Record